 Case 2:21-cv-00010-JRG Document 24 Filed 03/09/21 Page 1 of 2 PageID #: 407




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ERICSSON, INC.,                                    §
TELEFONAKTIEBOLAGET LM                             §
ERICSSON,                                          §
                                                   §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                     CIVIL ACTION NO. 2:21-CV-00010-JRG
                                                   §
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA,                       §
INC.,
                                                   §
                                                   §
                Defendants.                        §

                                             ORDER

       Before the Court is the Joint Motion for Stay of Proceedings (Dkt. No. 20) filed by

Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (the “Motion”).

In the Motion, Defendants request a stay of proceedings because the International Trade

Commission (“ITC”) has instituted an investigation regarding eight of the twelve patents-in-suit.

Defendants note that a stay as to those eight patents is mandatory under 28 U.S.C. § 1659 and that

the parties have met and conferred and jointly request a discretionary stay as to the remaining four

patents.

       Having considered the motion, and noting the mandatory nature of the stay as to the eight

patent on which the ITC has instituted investigation and the parties’ mutual agreement as to the

remaining four patents, the Court finds that the Motion should be and hereby is GRANTED.

Accordingly, all proceedings in the above-captioned case are STAYED pending resolution of the
 Case 2:21-cv-00010-JRG Document 24 Filed 03/09/21 Page 2 of 2 PageID #: 408




ITC investigation. The relief requested in Defendants’ Second Joint Motion for Leave to Extend

Local Patent Rule 3-1 and 3-4 Deadlines (Dkt. No. 21) is DENIED AS MOOT.

     So ORDERED and SIGNED this 9th day of March, 2021.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE
